Case: 15-51157      Document: 00513887979         Page: 1    Date Filed: 02/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-51157
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 23, 2017
                                                                            Lyle W. Cayce
Consolidated with                                                                Clerk
Case No. 15-51165

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FEDERICO GOMEZ-CRUZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:15-CR-247-1
                            USDC No. 6:15-CR-155-1




Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Federico Gomez-Cruz has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51157    Document: 00513887979    Page: 2   Date Filed: 02/23/2017


                               No. 15-51157
                            Cons w/ No. 15-51165

386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Gomez-Cruz has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                      2